DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21, 23-27, and 31 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 21, 23-27, and 31: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, each of the cited claims recites a range of weight percentages, temperatures, or pressures, which are the broad recitation of the pertinent limitations, and the claims also each subsequently recite ranges of such parameters that are ‘preferable’ or ‘in particular’, which are the narrower statements of the pertinent limitations. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Further as to claim 26: The claim refers to the process of base claim 18 and then recites that the polymer comprises a range of weight percentages of “the ethylene”. Base claim 18 recites both ethylene in polymerized form and a monomer feed comprising ethylene. The limitation in claim 26 does not clearly set forth whether the amount of “the ethylene” refers to the percentage of the ethylene in the feed that is incorporated in the polymer or else to the percentage of the polymer’s weight that is units of ethylene.
The examiner notes that a potential alternative to the present limitation is the phrase “… wt% of ethylene” (lacking the article “the”) which would refer to the percentage of the polymer’s weight that is units of ethylene.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19, 21, 24, 26-27, and 31-33 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2007/0004853 A1 (herein “Wu”).
As to claims 18-19, 21, 26-27, and 32: Wu describes a process (see ¶¶ [0070]-[0071]) of making a copolymer comprising (see ¶ [0071]) 63 wt% of units of C1 and C4 acrylates and 33.8 wt% of units of ethylene (by difference). The process is continuous as evidenced by the feed rates of reagents (see ¶ [0070]). The monomer feed (see the amounts in ¶ [0070]) comprises about 10.8 wt% of the chain transfer agent propane. The polymer is described as having an average melt index (see ¶ [0071]), and thus the described polymer is molten (liquid).
As to claim 24: The pressure of the cited process is 2140 bar (see ¶ [0070]).
As to claim 31: The cited process does not disclose any vinyl ester monomer.
As to claim 33: The present claim recites a lubricant comprising the polymer of base claim 18. The term “lubricant” does not appear to require any particular features of a polymer or of a composition, and therefore the term has been construed as a statement of intended use. Because Wu describes a polymer according to base claim 18 as set forth above, there is a reasonable basis to conclude that Wu’s polymer is capable of being used as a lubricant for the same reasons as that the present polymers are.


Claims 18-19, 23-24, and 31-33 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2004/0097751 A1 (herein “Fechtenkotter”).
As to claims 18-19 and 32: Fechtenkotter describes a process (see example 1 in ¶¶ [0094]-[0099] and Tables 1-2) of making a copolymer comprising 58.1 wt% of units of ethylene and 21.1 wt% of methyl acrylate (see Table 2). The process is continuous as evidenced by the feed rates of reagents (see Table 1). The monomer feed (see the amounts in Table 1) comprises about 21.2 wt% of toluene which is described as a chain transfer agent (see ¶ [0059]). The polymer is described as having a melting point (see Table 2), and thus the described polymer is molten (liquid).
As to claim 23: The temperature of the cited process is 220 °C (see Table 1).
As to claim 24: The pressure of the cited process is 1700 bar (see ¶ [0094]).
As to claim 31: The cited process does not disclose any vinyl ester monomer.
As to claim 33: Fechtenkotter further discloses that the polymers are useful as components of lubricants (see ¶ [0091]).

Claim 22 is rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Fechtenkotter as evidenced by Chemie Ingenieur Technik 1994, 66(4), 510-513 (herein “Buback”).
The discussion set forth above regarding Fechtenkotter with respect to base claim 18 is incorporated here by reference. As set forth above, Fechtenkotter describes a process according to base claim 18. Fechtenkotter further discloses that the monomers are polymerized in a high-pressure autoclave as described by Buback (see Fechtenkotter ¶ [0094]). Buback describes a stirred autoclave (see illustration 2 on p. 511). It is therefore evidence that the cited process of Fechtenkotter occurs in a stirred high-pressure autoclave.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. § 103 as being unpatentable over Fechtenkotter.
The discussion set forth above regarding Fechtenkotter with respect to base claims 18 and 32-33 are incorporated here by reference. As set forth above, Fechtenkotter describes a process according to base claims 18 and 32-33. Fechtenkotter further discloses that the polymers are useful as components of lubricants (see ¶ [0091]). Fechtenkotter does not specifically disclose a method of using the lubricants.
In light of the disclosure in Fechtenkotter of lubricants, one of ordinary skill in the art would have merely exercised ordinary creativity by using Fechtenkotter’s lubricants in the ordinary manner to lubricate (reduce friction between) moving surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used Fechtenkotter’s lubricants by contacting them with a surface.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-21, 24, and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-18 of copending Application No. 17/260,455. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 18 and 26-27: US ‘455 claims a continuous high-pressure polymerization process for the preparation of a liquid ethylene copolymer which comprises units of ethylene and in which a monomer feed is polymerized in the presence of at least 2 wt% of a chain transfer agent (see US ‘455 claim 1). US ‘455 further claims processes in which the copolymer comprises 20-60 wt% of ethylene (see US ‘455 claim 7); and US ‘455 further claims processes in which the copolymer comprises 15-70 wt% of a C1-C22 alkyl (meth)acrylate (see US ‘455 claim 12).
US ‘455 does not specifically claim a process in which the copolymer comprises both 20-60 wt% of ethylene and 15-70 wt% of a C1-C22 alkyl (meth)acrylate.
In light of the recitation in the claims of US ‘455 of process in which the copolymer comprises 20-60 wt% of ethylene or in which the copolymer comprises 15-70 wt% of a C1-C22 alkyl (meth)acrylate, one of ordinary skill in the art would have merely exercised ordinary creativity by making polymers which comprise both 20-60 wt% of ethylene and 15-70 wt% of a C1-C22 alkyl (meth)acrylate. It would have been obvious to one of ordinary skill in the art to have performed processes according to US ‘455 to make polymers comprising both 20-60 wt% of ethylene and 15-70 wt% of a C1-C22 alkyl (meth)acrylate.
The further limitations of present claims 19-21, 24, and 31-33 are adequately set forth in in claims 2-4, 6, 13-14, 17-18 of US ‘455.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter

Claims 28-30 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD A HUHN/Primary Examiner, Art Unit 1764